Citation Nr: 0509408	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  99-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety of a 30 percent evaluation assigned for an 
initial grant of service connection for post-traumatic stress 
disorder for the period from March 27, 1991 to February 10, 
1997.

2.  Entitlement to an increased evaluation in excess of 70 
percent for service-connected post-traumatic stress disorder 
for the period commencing on February 11, 1997.


REPRESENTATION

Appellant represented by:	Robert R. Melnick, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to June 
1969, during which time he served a tour of duty in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a 30 percent evaluation for post-traumatic 
stress disorder (PTSD), effective March 27, 1991 (the date on 
which he filed his initial claim for VA compensation for this 
psychiatric disability).  The veteran timely appealed the 
decision and contested the initial rating assigned for PTSD.  
During the course of the appeal, the veteran was granted a 70 
percent evaluation for PTSD, effective on February 11, 1997.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected psychiatric disability for separate periods 
of time, from March 27, 1991, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's appeal as to the issue for an increased 
evaluation for PTSD in excess of 70 percent for the period 
commencing on February 11, 1997, is remanded to the RO via 
the Appeals Management Center in Washington, D.C.

In addition to the veteran's service-connected PTSD, he is 
also receiving VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for degenerative disc disease of the 
cervical spine, radiculopathy of the left arm, and a donor 
graft site of the left iliac crest.  He is currently 
receiving a total rating for individual unemployment due to 
his service-connected disabilities, effective February 11, 
1997. 


FINDINGS OF FACT

1.  For the period from March 27, 1991 to March 26, 1995, the 
veteran's service-connected PTSD was manifested by symptoms 
productive of definite occupational and social impairment, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
nightmares, disturbed sleep, intrusive thoughts and memory 
flashbacks, impaired concentration ability, suspiciousness, 
and chronic sleep impairment.

2.  For the period from March 27, 1995 to February 10, 1997, 
the veteran's service-connected PTSD was manifested by 
symptoms productive of considerable occupational and social 
impairment, with reduced reliability and productivity due to 
irritability, nightmares, intrusive thoughts and memory 
flashbacks, and impaired concentration ability, that produced 
sleeping problems and disturbances of motivation and mood, 
which imposed difficulty in his ability to establish and 
maintain effective work and social relationships. 

3.  The veteran's service-connected PTSD was rated as 100 
percent disabling for the periods of May 20, 1991 to July 31, 
1991, October 17, 1994 to January 31, 1995, and February 26, 
1996 to March 31, 1996. 


CONCLUSIONS OF LAW

1.  For the period from March 27, 1991 to March 26, 1995, the 
criteria for an increased evaluation greater than 30 percent 
for PTSD has not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

2.  For the period from March 27, 1995 to February 10, 1997, 
the criteria for a 50 percent evaluation for PTSD has been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to the issue of the propriety of the initial 30 
percent evaluation assigned for PTSD for the period from 
March 27, 1991 to February 10, 1997, the Board notes that the 
RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in May 2003, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claim in this 
regard and has been provided opportunities to submit such 
evidence.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  In this regard, the Board notes that prior to the 
July 1998 RO decision that granted service connection for 
PTSD, there was a pending appeal for service connection for 
PTSD that had been thoroughly developed by VA beforehand.  
For the time period at issue, all of the pertinent medical 
records that addressed the veteran's psychiatric state, 
including VA psychiatric examination reports conducted during 
this period, have been duly obtained and associated with the 
evidence.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Propriety of a 30 percent evaluation assigned for an initial 
grant of service connection for post-traumatic stress 
disorder for the period from March 27, 1991 to February 10, 
1997.

Disability evaluations are determined by the application of 
VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which is 
based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2004).

The veteran's service-connected PTSD is rated 30 percent 
disabling for the time period at issue.  In this regard, the 
Rating Schedule was revised during this period, with the 
revisions taking effect on November 7, 1996.  Therefore, the 
Board must rate the veteran's PTSD using the criteria of the 
old code for the period prior to November 7, 1996, and then 
rate the veteran's service-connected PTSD under the 
provisions of the revised Rating Schedule thereafter.

Prior to November 7, 1996, under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, a 30 percent evaluation for 
PTSD was warranted when the evidence demonstrated that there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996). 

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) 
(West 2002). 


A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id. 

A 100 percent evaluation requires evidence demonstrating that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation from the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; or demonstrably unable to obtain or retain 
employment.  Id.; see also Johnston v. Brown, 7 Vet. App. 95 
(1994).

As of November 7, 1996, the revised rating schedule for PTSD 
was redesignated as 38 C.F.R. § 4.130, Diagnostic Code 9411, 
and provided the following rating criteria for evaluations 
from 30 percent to 100 percent:

Assignment of a 30 percent evaluation is warranted 
for PTSD manifested by occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


In the discussion of the evidence that pertains to this 
issue, the Board notes that during the above mentioned time 
period in question the veteran was awarded a temporary total 
evaluation for three episodes of inpatient treatment for PTSD 
that exceeded 21 days, pursuant to 38 C.F.R. § 4.29 (2004).  
The periods during which he received these temporary total 
ratings were from May 20, 1991 to July 31, 1991; October 17, 
1994 to January 31, 1995; and February 26, 1996 to March 31, 
1996.  The 30 percent evaluation being appealed resumed 
effect at the expiration of each of the aforementioned time 
periods.  As the veteran has received the maximum rating 
allowable for PTSD for May 20, 1991 to July 31, 1991; October 
17, 1994 to January 31, 1995; and February 26, 1996 to March 
31, 1996, there is no issue in controversy with regard to 
these specific time periods.  See AB v. Brown, 6 Vet. App. 35 
(1993) (on a claim for an original or an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit (i.e., a total, 100 percent rating) 
allowed by law and regulation and, thus, such a claim remains 
in controversy where less than the maximum available benefit 
is awarded).  Therefore, the Board will address only the 
evidence dated between March 27, 1991 to February 10, 1997 
that pertains to the veteran's PTSD for the periods outside 
of his aforementioned periods of hospitalization and receipt 
of a temporary total rating for PTSD.

There are no clinical records that specifically fall within 
the time frame of March 27, 1991 to May 19, 1991, outside of 
any hospitalization records.  However, pertinent to this 
period is the report of a June 1991 VA examination that shows 
the veteran complained of problems with concentrating his 
thoughts and controlling his anger, recurrent nightmares and 
poor sleep, and social withdrawal.  On mental status 
examination he appeared neat and clean in his appearance and 
was not hallucinatory or delusional.  He was irritable and 
hostile, with a depressed affect and displayed distracted 
behavior.  His memory was not impaired and his intellectual 
capacity was deemed to be functioning fairly well.  His 
insight and judgment were not grossly distorted.  The 
diagnosis was PTSD of delayed onset, with some impairment of 
psychosocial functioning.  His Global Assessment of Function 
(GAF) score was 60, indicating moderate psychiatric symptoms 
and moderate difficulty in social and occupational 
functioning. See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  He was deemed to be competent to 
handle his own income and assets.  At the time of this 
examination, he reported that his last employment was in 
December 1990 and stated that the reasons for time lost from 
work was due to lay offs or hospitalization for treatment of 
migraines, a hiatal hernia, and substance abuse.

In view of the clinical findings obtained in the June 1991 VA 
examination, the Board finds that the 30 percent evaluation 
assigned for PTSD adequately reflects the state of the 
veteran's psychiatric disability.  His GAF score of 60, 
indicating moderate impairment of social and occupational 
function, and his unemployment due to reasons other than 
treatment for PTSD, tend to depict a disability picture that 
is congruent with the criteria for a 30 percent evaluation 
for definite social and industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); Hood v. Brown, 4 Vet. 
App. 301 (1993); QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  Assignment of the next higher 
rating of 50 percent is not warranted as the objective 
evidence does not show that his PTSD resulted in considerable 
impairment as contemplated in the criteria for a 50 percent 
evaluation.

Clinical evidence that pertains to the period from August 1, 
1991 to October 16, 1994, consists of the transcript of a 
September 1992 RO hearing, in which the veteran testified 
that his PTSD was manifested by social isolation, a short 
temper, persistent feelings of anger and irritability, and 
displays of behavior that threatened physical violence, but 
without recurrent and repeated episodes of actual infliction 
of physical harm on others or an extensive history of arrests 
for violent behavior in public or assault and battery against 
others.  The veteran reported that he was last employed in 
July 1992 in construction and labor, but that his work was 
sporadic due to the nature of the construction market and the 
availability of projects that needed workers, and not because 
of his PTSD.  

Also pertinent to the period between August 1991 to October 
1994 is the report of an October 1992 VA psychiatric 
examination, in which the veteran reported symptoms of 
recurrent nightmares relating to combat experiences in 
Vietnam, an exaggerated startle response, memory flashbacks, 
intrusive thoughts about Vietnam, and anger control problems.  
He also reported being socially withdrawn, although he 
indicated that his limited outside contact was due to both 
his psychiatric disability and because he was unemployed at 
the time and lacked the monetary funds to indulge in much 
social activity.  Mental status examination shows that the 
veteran made pleasant interpersonal contact with the 
examiner, displayed a viable and healthy affect and tight 
associations with no evidence of looseness, tangentiality, 
flight of ideas, pressured speech or thought blocking.  He 
did not express true suicidal ideation.  His tone of speech 
was generally cheerful, although his affect changed and he 
became more somber as he discussed with physical and 
emotional limitations and financial worries.  However, he did 
have memory flashbacks and nightmares related to his military 
experiences, an exaggerated startle response and emotional 
numbing, and he was prone to episodes of rage which had no 
evident precipitating cause.   He denied having any 
hallucinations and displayed no delusional behavior.  His 
intellectual functioning, including his orientation on all 
spheres, memory recall, calculations and ability to 
abstractly reason were all intact.  The diagnosis was PTSD.

The veteran presented hearing testimony before the Board in 
March 1994, in which he reported that he was homeless and 
unemployed and that he was experiencing anxiety that he 
related to his PTSD.

A review of the aforementioned evidence as it pertains to the 
period of August 1991 to October 1994 indicates that the 
veteran's PTSD was productive of no more than definite social 
and occupational impairment and that the 30 percent 
evaluation assigned for this period adequately reflects the 
state of his psychiatric disability.  The Board notes that 
the clinical evidence indicates that he was oriented on all 
spheres and appeared to be moderately disabled in his social 
and occupational functioning by his emotional problems and 
disturbed sleep, but that his inability to find work was 
primarily based on limitations related to his occupational 
skills and market factors.  The evidence does not indicate 
that his PTSD was productive of considerable social and 
occupational impairment that would warrant the assignment of 
a 50 percent evaluation for the timeframe of August 1991 to 
October 1994.

Clinical evidence that pertains to the period from February 
1, 1995 to February  25, 1996, include a VA report that shows 
that the veteran, who was homeless, was admitted into a 
residential treatment program for PTSD from March 27, 1995 to 
June 1995, after which he was released to a domiciliary 
homeless program.  The residential treatment report shows 
that the veteran received counseling and pharmacological 
therapy for PTSD manifested by complaints of nightmares, 
memory flashbacks, anger outbursts, depression, anxiety, 
insomnia and social isolation.   His GAF score was 50, 
indicating serious impairment in social and occupational 
functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  

Clinical evidence that pertains to the period from April 1, 
1996 to February  10, 1997, consists of a transcript of a 
September 1996 hearing before the Board, in which the veteran 
testified that his PTSD was manifested by nightmares with 
disturbed sleep, intrusive thoughts about his combat 
experiences in Vietnam, social isolation, mistrust of others, 
and avoidance of stimuli such as movies or loud noises that 
would remind him of Vietnam.  He reported that he had 
outbursts of unprovoked anger, and was always worried about 
the security of his home at night before retiring to bed.  He 
reported that he was receiving psychiatric counseling and 
psychotropic medication for his PTSD.

The clinical and testimonial evidence pertaining to the 
period of February 1, 1995 to February 10, 1997, demonstrates 
an increase in the severity of the veteran's PTSD, commencing 
on March 27, 1995, when he was admitted into a residential 
treatment program for PTSD and was assigned a GAF score of 
50.  This GAF score indicates considerable social and 
occupational impairment due to PTSD, as contemplated in the 
criteria of the Rating Schedule prior to November 7, 1996.  
Applying the facts of the case to the revised version of the 
Rating Schedule, the Board finds that the veteran's PTSD is 
manifested by symptoms that more closely approximate the 
criteria for a 50 percent evaluation under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, due to occupational 
and social impairment resulting from disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.7.  The Board therefore concludes that a rating 
increase, from 30 percent to 50 percent, is warranted for 
PTSD effective from March 27, 1995 to February 10, 1997.  

However, the evidence does not warrant the assignment of a 70 
percent evaluation for the aforementioned period, however, 
because there is no evidence demonstrating that the PTSD is 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.  Although the 
Board concedes that the veteran does have some degree of 
impairment in impulse control and claims to have episodes of 
unprovoked irritability that cause a desire to commit 
violence, the record indicates that these have thus far been 
only verbalized desires and there is no objective evidence, 
such as police reports or clinical reports, to indicate that 
the veteran is, in fact, a violent person who presents a 
clear danger to himself and to others.  In view of the 
foregoing discussion, an award of a rating higher than 50 
percent for the period from March 27, 1995 to February 10, 
1997 is not warranted.  


ORDER

An initial evaluation in excess of 30 percent for PTSD for 
the period from March 27, 1991 to March 26, 1995 is denied.

An increased evaluation, from 30 percent to 50 percent, but 
no more, for PTSD for the period from March 27, 1995 to 
February 10, 1997 is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

Entitlement to an increased evaluation in excess of 70 
percent for service-connected post-traumatic stress disorder 
for the period commencing on February 11, 1997.

With regard to the veteran's appeal for an increased rating 
in excess of 70 percent for PTSD for the period commencing on 
February 11, 1997, the most recent pertinent evidence 
associated with the claims file is the report of a January 
2004 VA psychiatric examination.  However, the veteran has 
reported the existence of pertinent clinical evidence as to 
the current state of his psychiatric disability that has not 
been associated with the claims file.  Specifically, at his 
October 2004 hearing before the Board, he reported that he 
had received psychiatric counseling from his VA psychologist 
as recently as September 2004.  Therefore, that part of the 
appeal that pertains to the level of disability of the 
veteran's service-connected PTSD as of February 11, 1997 is 
remanded so that these aforementioned records, and any other 
current relevant clinical evidence, may be obtained and 
reviewed in the first instance by the RO.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Additionally, a review of the claims file also shows that in 
an October 30, 2003 RO decision, the veteran's claims of 
entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for degenerative disc disease of the cervical 
spine, radiculopathy of the left arm, and a donor graft site, 
left iliac crest, were granted.  A 10 percent evaluation was 
assigned for the cervical spine and for the radiculopathy of 
the left arm, and a noncompensable evaluation was assigned 
for the donor graft site on the left iliac crest.  Notice of 
this decision was sent to the veteran in correspondence dated 
October 2003.  Thereafter, in correspondence received from 
the veteran's attorney at a hearing before the Board in 
October 2004, the veteran expressed disagreement with the 
evaluations assigned to the aforementioned disabilities.  His 
written statement is sufficient to constitute a timely Notice 
of Disagreement as it was received within a year from the 
date he was notified of the decision.  See 38 C.F.R. § 20.201 
(2004); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
Accordingly, a Statement of the Case addressing this specific 
issue must be furnished by the RO to the veteran in response 
to his timely Notice of Disagreement.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him for PTSD since January 
2004.  With any necessary authorization 
from the veteran, an attempt to obtain 
copies of pertinent treatment records 
identified by him in response to this 
request, which have not been previously 
secured, should be made.  These records 
should include, but are not limited to, 
his VA counseling records dated in 
September 2004.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that cannot 
be obtained should be identified; (b) 
the efforts that made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claim should be noted.  
The veteran and his representative must 
then be given an opportunity to respond.

2.  Following the aforementioned action, 
the claim of entitlement to an increased 
rating in excess of 70 percent for PTSD 
for the period commencing on February 
11, 1997 should be considered based on 
all evidence of record.  

3.  If the maximum benefit sought is not 
awarded with regard to the claim, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

4.  The RO should provide the veteran 
and his representative a Statement of 
the Case as to the issues of the 
propriety of the initial evaluations 
assigned for his award of VA 
compensation, pursuant to 38 U.S.C.A. § 
1151, for degenerative disc disease of 
the cervical spine, radiculopathy of the 
left arm, and donor graft site, left 
iliac crest.  The veteran must be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2004).  Only if a timely 
substantive appeal is filed with respect 
to an issue, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration in this regard.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


